Casey, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 27, 1987.
Claimant contends that the appeal by the Commissioner of Labor to the Unemployment Insurance Appeal Board, following the decision of the Administrative Law Judge in claimant’s favor, was untimely. The record, however, contains a notice of appeal from the Commissioner indicating a filing date of January 15, 1987, well within the time period prescribed by Labor Law § 621 (1). On the merits, claimant objects to the Board’s finding that she voluntarily left her employment without good cause. Since general dissatisfaction with job conditions is not a valid excuse to terminate employment and receive benefits (Matter of Reich [Philip Morris, Inc. —Ross], 79 AD2d 841, 842), the Board’s decision must be affirmed. At best, claimant’s arguments establish the existence of substantial evidence which could have supported a Board decision in her favor (see, Matter of Wacksman [County of Nassau—Roberts] 129 AD2d 848), but this provides no basis for disturbing a Board decision to the contrary which is also supported by substantial evidence (see, Matter of Gunnip [Murphy Co.—Roberts] 108 AD2d 1007).
*818Decision affirmed, without costs. Kane, J. P., Casey, Levine, Harvey and Mercure, JJ., concur.